Title: To Thomas Jefferson from Joseph Barnes, 2 July 1790
From: Barnes, Joseph
To: Jefferson, Thomas



Sir
Philada. July 2d. 1790

Notwithstanding all my assiduity since having Mr. Rumseys interest much at heart, and also being sensable of the evil consequences of delays by unprincipled men availing them selves of Mr. Rumseys inventions in those States in which there are no existing Laws in his favor, Yet having so many models to make of his several inventions, which from their different principles and construction necessarily require a number of different mechanicks imployed in executing them, all of whom require almost my constant Superintendency or they cannot go on, and as some part of my time has been unavoidably taken off by other necessary engagements have therefore as yet not got the models in such forwardness as  fully to authorize me to fix a period at which I can positively be in Newyork with them; But hope however a few days more will put them in such forwardness as will justify me in naming the time, when I shall do it with much pleasure. I am very respectfully sir your obedt. humbl. Servt.,

Joseph Barnes


P.S. The last advices from Mr. Rumsey dated London April the 7th Last, informs he then had in possession the patent for his Mills &c. and that he some time before had tried the operation of the engine on his Steam Vessel, when it made from eighteen to twenty Strokes per minute, the Boiler at the same time evaporating at the rate of fifty gallons of water per hour. But as he found some of the valves &c. incomplete, did not mean to draw anchor until he had the whole perfect, with which he was then engaged. He further adds that he then had just began to erect a Mill in the vicinity of London, on his improvement of Dr. Barkers Mill.


J. Barnes

